EXHIBIT 10.5



AMENDED AND RESTATED EMPLOYMENT AGREEMENT





            This Amended and Restated Employment Agreement (this “Agreement”) is
made by and between ExpressJet Holdings, Inc., a Delaware corporation
(“Company”), and Scott R. Peterson (“Executive”). 



W I T N E S S E T H:



            WHEREAS,Company and Executive previously entered into that certain
Employment Agreement, dated as of October 16, 2003 (the “Original Agreement”),
setting forth the terms of Executive's employment with Company;



            WHEREAS, the parties amended and restated the Original Agreement in
its entirety with an Agreement dated as of March 14, 2005 (the “Existing
Agreement”); and



            WHEREAS, the parties now desire to have this Agreement amend and
restate the Existing Agreement in its entirety and supersede the Existing
Agreement in all respects effective as of the date hereof (the “Effective
Date”), except for provisions relevant to compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), which provisions shall
be effective as of January 1, 2005;



            NOW THEREFORE,for and in consideration of the mutual promises,
covenants and obligations contained herein, Company and Executive hereby agree
as follows:



ARTICLE I:  EMPLOYMENT AND DUTIES



            1.1       Employment; Effective Date.  Beginning as of the Effective
Date, Company agrees to employ Executive and Executive agrees to be employed by
Company, at will of both Company and Executive, subject to the terms and
conditions of this Agreement.



            1.2       Position.  From and after the Effective Date, Executive
shall be employed in the position of Vice President, General Counsel and
Secretary of Company and ExpressJet Airlines, Inc. and/or any successor to
substantially all of the assets of ExpressJet Airlines, Inc. (ExpressJet
Airlines, Inc. and any such successor shall be collectively referred to herein
as “ExpressJet”), or Company shall employ, or cause a subsidiary of Company to
employ, Executive in such other position or positions as the parties may
mutually agree.

--------------------------------------------------------------------------------


            1.3       Duties and Services.  Executive agrees to serve in the
positions referred to in paragraph 1.2 and to perform diligently and to the best
of his abilities the duties and services appertaining to such offices as
determined by Company or ExpressJet, as applicable, as well as such additional
duties and services which Executive from time to time may be reasonably directed
to perform by Company or ExpressJet, as applicable.



ARTICLE II:  AT-WILL EMPLOYMENT RELATIONSHIP



            2.1       Employment At-Will.  The employment relationship between
Executive and Company is at-will.  Each of Executive and Company shall have the
right to terminate the employment relationship at any time and for any reason
whatsoever, with or without cause, and without any liability or obligation
except as may be expressly provided in this Agreement.



            2.2       Notice of Termination.  If Company or Executive desires to
terminate Executive’s employment hereunder, it or he shall do so by giving
written notice to the other party that it or he has elected to terminate
Executive’s employment hereunder and stating the effective date and reason for
such termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.



ARTICLE III:  COMPENSATION AND BENEFITS



            3.1       Base Salary.   During the period of this Agreement,
Executive shall receive a minimum annual base salary equal to the greater of (i)
$200,000.00 or (ii) such amount as Company and Executive mutually may agree upon
from time to time.  Executive’s annual base salary shall be paid in equal
installments in accordance with Company’s standard policy regarding payment of
compensation to executives but no less frequently than semi-monthly.



            3.2       Bonus Programs.  Executive shall participate in each cash
bonus program maintained by Company or ExpressJet on and after the Effective
Date (including without limitation any such program maintained for the year
during which the Effective Date occurs) at a level which is not less than the
participation level made available to similarly situated employees of the
Company or ExpressJet.

--------------------------------------------------------------------------------


            3.3       Other Company Benefits.  Executive shall be entitled to no
less than four weeks of vacation benefits annually.  During his employment
hereunder, Executive and, to the extent applicable, Executive’s family,
dependents and beneficiaries, shall be allowed to participate in all benefits,
plans, and programs, including improvements or modifications of the same, which
are now, or may hereafter be, available to similarly situated employees of
Company or ExpressJet.  Such benefits, plans and programs may include, without
limitation, profit sharing plan, thrift plan, annual physical examinations,
health insurance or health care plan, life insurance, disability insurance,
pension plan, pass privileges on Continental Airlines, Inc. (“Continental”) or
ExpressJet flights, flight privileges and the like.  Company shall not, however,
by reason of this paragraph be obligated to institute, maintain, or refrain from
changing, amending or discontinuing, any such benefit plan or program, so long
as such changes are similarly applicable to similarly situated employees
generally; provided, however, that Company shall not change, amend or
discontinue Executive’s Flight Privileges (as defined below) without his prior
written consent.  Executive will be eligible to receive restricted stock and
stock option grants under the Company’s equity incentive plans in accordance
with Company policy and Executive’s position within the Company.  For all
purposes, including without limitation compensation, benefits and perquisites,
Executive shall be given credit for all time spent in the employment of
Continental.  Company shall use its reasonably commercial best efforts to
provide Platinum Elite OnePass Cards (or similar highest category successor
frequent flyer cards) in Executive’s and Executive’s spouse’s names for use on
the System and a membership for Executive and Executive’s spouse in
Continental’s Presidents Club (or any successor program maintained in the
System).



ARTICLE IV:  TERMINATION OF EMPLOYMENT



            4.1       Company’s Right to Terminate.  Company, acting pursuant to
an express resolution of the Board of Directors of Company (the “Board of
Directors”), shall have the right to terminate Executive’s employment under this
Agreement at any time for any of the following reasons:



                        (i)         upon Executive’s death;



                        (ii)        upon Executive’s becoming incapacitated for
a period of at least 180 days by accident, sickness or other circumstance which
renders him mentally or physically incapable of performing the material duties
and services required of him hereunder on a full-time basis during such period;

--------------------------------------------------------------------------------


                        (iii)       for cause, which for purposes of this
Agreement shall mean Executive’s gross negligence or willful misconduct in the
performance of, or Executive’s abuse of alcohol or drugs rendering him unable to
perform, the material duties and services required of him pursuant to this
Agreement;



                        (iv)       for Executive’s material breach of any
provision of this Agreement which, if correctable, remains uncorrected for 30
days following receipt by Executive of written notice by Company of such breach;
or



                        (v)        for any other reason whatsoever, in the sole
discretion of the Board of Directors.



            4.2       Executive’s Right to Terminate.  Executive shall have the
right to terminate his employment under this Agreement at any time for any of
the following reasons:



                        (i)         the assignment to Executive of duties
materially inconsistent with the duties associated with the positions described
in paragraph 1.2 as such duties are constituted as of the Effective Date;



                        (ii)        a material diminution in nature or scope of
Executive’s authority, responsibilities, or title from those applicable to him
as of the Effective Date;

                        (iii)       the occurrence of material acts or conduct
on the part of Company or ExpressJet or their respective officers or
representatives which prevent Executive from performing his duties and
responsibilities pursuant to this Agreement;



                        (iv)       Company or ExpressJet requiring Executive to
be permanently based anywhere outside a major urban center in Texas; 



                        (v)        the taking of any action by Company or
ExpressJet that would materially adversely affect the corporate amenities
enjoyed by Executive on the Effective Date;



                        (vi)       a material breach by Company of any provision
of this Agreement which, if correctable, remains uncorrected for 30 days
following receipt by Company of written notice of such breach by Executive; or

--------------------------------------------------------------------------------


                        (vii)      for any other reason whatsoever, in the sole
discretion of Executive.



            4.3       Payment Obligations Absolute.   Except as otherwise
provided in this Agreement, Company’s obligation to pay Executive the amounts
and to make the arrangements provided in Article Vshall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
Company (including its subsidiaries and affiliates) may have against him or
anyone else.  All amounts payable by Company shall be paid without notice or
demand.  Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of Article V,
and, except as provided in paragraph 5.4 with respect to Continuation Coverage,
the obtaining of any such other employment (or the engagement in any endeavor as
an independent contractor, sole proprietor, partner, joint venturer, or
otherwise) shall in no event effect any reduction of Company’s obligations to
make (or cause to be made) the payments and arrangements required to be made
under Article V.



ARTICLE V:  EFFECT OF TERMINATION



            5.1       Effect on Compensation.  Upon termination of the
employment relationship by either Executive or Company, regardless of the reason
therefor, all compensation and all benefits to Executive hereunder shall
terminate contemporaneously with termination of his employment, except that:



                        (i)         if such termination shall constitute an
Involuntary Termination prior to a Change in Control or after the date that is
eighteen months after a Change in Control (as such terms are defined in
paragraph 5.4), then, subject to the provisions of paragraphs 5.2 and 5.3, (1)
Company shall provide Executive with Flight Privileges (as such term is defined
in paragraph 5.4) for the remainder of Executive’s lifetime, (2) Company shall
provide Executive and his eligible dependents with Continuation Coverage (as
such term is defined in paragraph 5.4) for the Severance Period (as such term is
defined in paragraph 5.4), (3) Company shall pay Executive the Monthly Severance
Amount (as such term is defined in paragraph 5.4) each month during the
Severance Period, (4) Company may, in the sole discretion of the Board of
Directors or the Human Resources Committee of the Board of Directors pay
Executive a pro rata target bonus as soon as administratively practicable after
the decision to pay the pro rata target bonus is made but in no event later than
two and one half months after the end of the calendar year in which the decision
is made, and (5) Company shall provide Executive with Outplacement Services (as
such term is defined in paragraph 5.4); and

--------------------------------------------------------------------------------




                        (ii)        if such termination shall constitute an
Involuntary Termination or a termination by Executive of Executive’s employment
with Company for any reason encompassed by paragraph 4.2 and such termination
occurs within eighteen months after a Change in Control, then, subject to the
provisions of paragraphs 5.2 and 5.3, (1) Company shall provide Executive with
Flight Privileges (as such term is defined in paragraph 5.4) for the remainder
of Executive’s lifetime, (2) Company shall provide Executive and his eligible
dependents with Continuation Coverage (as such term is defined in paragraph 5.4)
for the Severance Period (as such term is defined in paragraph 5.4), (3) Company
shall pay Executive on the effective date of such termination a lump-sum cash
payment in an amount equal to the sum of (A) a pro rata bonus payment
(notwithstanding any contrary provision in Company’s cash bonus program) equal
to the amount of Executive’s annual base salary pursuant to paragraph 3.1  at
the rate in effect immediately prior to Executive’s termination of employment,
multiplied by the target rate under Company’s cash bonus program at the rate in
effect for the year of termination, and further multiplied by a fraction, the
numerator of which is the number of days which have elapsed in the calendar year
during which the date of termination falls, and the denominator of which is
three hundred sixty-five (365), plus (B) two times the Executive’s base salary
pursuant to paragraph 3.1 at the rate in effect immediately prior to Executive’s
termination of employment, plus (C) two times the amount of Executive’s annual
base salary pursuant to paragraph 3.1 at the rate in effect immediately prior to
Executive’s termination of employment, multiplied by the target rate under
Company’s cash bonus program in effect for the year of termination, and (4)
Company shall provide Executive with Outplacement Services (as such term is
defined in paragraph 5.4).   Notwithstanding anything contained herein, if
Executive’s employment with Company is terminated by reason of an Involuntary
Termination and a Change in Control occurs within six months following such
Involuntary Termination, then Executive shall, in lieu of the payments and
benefits described in paragraph 5.1(i) above, be entitled to the payments and
additional benefits described in this paragraph 5.1(ii), with such additional
payments and increased benefits to be delivered as if such Involuntary
Termination had occurred on the same date as, and immediately following, the
Change in Control; and



                        (iii)       if such termination is a result of
Executive’s retirement under Company’s retirement policy or program generally
applicable to similarly situated employeesof Company, then Company shall,
subject to the provisions of paragraph 5.3, provide Executive with Flight
Privileges for the remainder of Executive’s lifetime. 

--------------------------------------------------------------------------------




            No remuneration or wages earned by Executive during or with respect
to the Severance Period (whether earned as an employee, independent contractor,
sole proprietor, joint venturer, or otherwise) shall reduce Company’s obligation
to pay the Monthly Severance Amount each month during the Severance Period. 
Company may set off any amounts owed by Executive to Company or any of its
affiliates against any obligation to pay the Monthly Severance Amount.



            5.2       Liquidated Damages.  In light of the difficulties in
estimating the damages to Executive in the event Executive’s employment is
subject to an Involuntary Termination, Company and Executive hereby agree (for
themselves and for the express and directly enforceable benefit of Company’s
affiliates) that the payments and benefits, if any, to be received by Executive
pursuant to paragraph 5.1 shall be received by Executive as liquidated damages. 
Payment of the compensation and benefits to Executive pursuant to paragraph 5.1
shall be offset against any amounts to which Executive may otherwise be entitled
under any and all severance plans and policies maintained by Company or its
affiliates.



            5.3       Certain Post-Termination Obligations.  As part of the
consideration for the compensation to be paid under this Agreement, to protect
the trade secrets and confidential information of Company and its affiliates
that have been and will in the future be disclosed or entrusted to Executive,
the business opportunities of Company and its affiliates that have been and will
in the future be disclosed or entrusted to Executive, the relationships with
customers of Company and its affiliates that have been and will in the future be
developed in Executive, the special training and knowledge relevant to
Executive’s employment responsibilities and duties, or the business goodwill of
Company and its affiliates that has been and will in the future be developed in
Executive, and as an additional incentive for Company to enter into this
Agreement, Company and Executive agree to the post-termination obligations set
forth in this Agreement.  All payments and benefits to Executive hereunder shall
be subject to Executive’s compliance with the following provisions for two full
years after the termination of Executive’s employment hereunder:



                        (i)         Executive shall, upon reasonable notice,
furnish such information and proper assistance to Company and its affiliates as
may reasonably be required in connection with any litigation in which it or any
of its affiliates is, or may become, a party;

--------------------------------------------------------------------------------


                        (ii)        Executive will not, directly or indirectly
for Executive or for others, in any geographic area or market where Company or
any of its affiliates are conducting any business or have during the previous 12
months conducted such business:



                                    (a)       engage in any Competitive Business
(as defined below);



                                    (b)       render advice or services to, or
otherwise assist, any other person, association, or entity who is engaged,
directly or indirectly, in any Competitive Business with respect to such
Competitive Business; or



                                    (c)        induce any employee of Company or
any affiliate of Company to terminate his or her employment with Company or such
affiliate, or hire or assist in the hiring of any such employee by any person,
association, or entity not affiliated with Company;



                        (iii)       any public statements made by Executive
concerning Company or its affiliates, or their officers, directors, or employees
shall be submitted in writing for prior approval by Company’s   public relations
and legal departments, and Executive shall not make any such public statements
which are not so approved; and



                        (iv)       upon termination of employment, Executive
shall (a) promptly return to Company all property (including all keys, passes,
credit cards, documents, memoranda and computer hardware and software) of
Company or any of its affiliates or Continental then in his possession or
control, and (b) in the same manner as if he were still employed by Company,
hold in confidence, and not disclose to any person, all business plans, trade
secrets, and confidential or proprietary information of Company or any of its
affiliates, and shall not use any such plans, secrets or information in a manner
which is detrimental to Company or its affiliates.



            For purposes of this paragraph 5.3, the term “Competitive Business”
shall mean the business of owning, acquiring, establishing, operating, and
maintaining a regional airline in the United States.  Notwithstanding the
foregoing, the noncompetition obligations set forth in this paragraph shall not
be considered violated if Executive becomes an employee, officer, consultant,
advisor, or member of the board of directors of a major, mainline airline;
provided however, that, if such airline also engages in a Competitive Business,
then this exception shall apply only if Executive’s primary duties, and the
principal portion of Executive’s working time, are related to the business of
such airline other than the Competitive Business.

--------------------------------------------------------------------------------




            If Executive fails to comply with the above obligations, Company may
cease making any and all payments hereunder, and Company and Company’s
affiliates may cease extending benefits to Executive and may recover by
appropriate action instituted in any court of competent jurisdiction any
severance payments theretofore paid to Executive.  Executive agrees that the
obligations of Executive contained in this paragraph 5.3 are in addition to any
rights Company or Company’s affiliates may have in law or at equity, and that it
is not possible to measure in money the damages which may be suffered by Company
or Company’s affiliates if Executive breaches any of the provisions of this
paragraph 5.3.  Therefore, if Executive breaches any of the provisions of this
paragraph 5.3, each of Company and Company’s affiliates  shall be entitled to an
injunction restraining Executive from violating such provisions.  If Company or
any affiliate of Company shall institute any action or proceeding to enforce any
such obligations, Executive hereby irrevocably waives the claim or defense that
Company or an affiliate of Company   has an adequate remedy at law and agrees
not to assert in any such action or proceeding such claim or defense.  The
foregoing shall not prejudice Company’s or any of its affiliates’ right to
require Executive to account for and pay over to Company or a Company affiliate,
and Executive agrees to account for and pay over, the compensation, profits,
monies, accruals and other benefits derived or received by Executive as a result
of any transaction or occurrence constituting a breach of this paragraph 5.3. 
The duration of the obligations of Executive under this paragraph 5.3 shall be
extended by and for the term of any period during which Executive is in breach
of this paragraph 5.3.



            Company and Executive agree that the foregoing restrictions are
reasonable under the circumstances and that any breach of the covenants
contained in this paragraph 5.3 would cause irreparable injury to Company. 
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the United States during the
period provided for above, but acknowledges that Executive will receive
sufficiently high remuneration and other benefits under this Agreement to
justify such restriction.  Further, Executive acknowledges that his skills are
such that he can be gainfully employed in non-competitive employment, and that
the agreement not to compete will in no way prevent him from earning a living. 
Nevertheless, if any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the parties intend for the restrictions
therein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced.  By
agreeing to this contractual modification prospectively at this time, Company
and Executive intend to make this provision enforceable under the law or laws of
all applicable states so that the entire agreement not to compete and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal.  Such modification shall not affect the
payments made to Executive under this Agreement.

--------------------------------------------------------------------------------




            5.4       Certain Definitions and Additional Terms.  As used herein,
the following capitalized terms shall have the meanings assigned below:



                        (i)         “Change in Control” shall have the meaning
assigned to such term in Company’s 2002 Stock Incentive Plan as in effect on the
Effective Date; provided, however, that in any circumstance in which the
foregoing definition would be operative and with respect to which the income tax
under Section 409A of the Code would apply or be imposed, but where such tax
would not apply or be imposed if the meaning of the term “Change in Control” met
the requirements of Section 409A(a)(2)(A(v) of the Code, then the term “Change
in Control” herein shall mean, but only for the transaction so affected, a
“change in control event” within the meaning of Treas. Reg. §1.409A–3(i)(5);



                        (ii)        “Continuation Coverage” shall mean the
continued coverage of Executive and his eligible dependents under the welfare
benefit plans available to similarly situated employees of Company or ExpressJet
who have not terminated employment (or the provision of equivalent benefits),
including, without limitation, medical, health, dental, life insurance,
disability, vision care, accidental death and dismemberment, and prescription
drug, at no greater cost to Executive than that applicable to a similarly
situated Company or ExpressJet employee who has not terminated employment;
provided, however, that (1) subject to clause (2) below, the coverage under a
particular welfare benefit plan (or the receipt of equivalent benefits) shall
terminate upon Executive’s receipt of comparable benefits from a subsequent
employer and (2) if Executive (and/or his eligible dependents) would have been
entitled to retiree coverage under a particular welfare benefit plan had he
voluntarily retired on the date of the termination of his employment, then such
coverage shall be continued as provided in such plan upon the expiration of the
Severance Period.  Such Continuation Coverage to Executive shall be provided as
described above to the extent that the Continuation Coverage shall not result in
taxable income to Executive or, if the provision of such Continuation Coverage
is taxable to Executive, then such Continuation Coverage shall be provided by
Executive paying the cost of continued coverage to Company or ExpressJet and
Company or ExpressJet reimbursing the Executive the amount of the cost of
continued coverage within 30 days thereafter, but in no event later than on or
before the last day of the year following the year in which the expense was
incurred.  Such reimbursement shall be administered consistently with the
following additional requirements as set forth in Treas. Reg.
1.409A-(3)(i)(1)(iv):  (1) Executive's eligibility for benefits in one year will
not affect Executive's eligibility for benefits in any other year and (2)
Executive's right to benefits is not subject to liquidation or exchange for
another benefit.  To the extent necessary to comply with Section 409A of the
Code, in the event the Executive is a "specified employee" (as defined in Treas.
Reg. 1.409A-1(i)) such reimbursement shall commence on the first day of the
seventh month following the Executive's "separation from service" (as defined in
Section 409A(a)(2)(A)(i) and applicable administrative guidance issued
thereunder. 

--------------------------------------------------------------------------------


Notwithstanding any provision in this Article V to the contrary, to the extent
permitted by applicable law, Executive’s entitlement to any benefit continuation
pursuant to Section 601 et. seq. of the Employee Retirement Income Security Act
of 1974, as amended, shall commence at the end of the period of, and shall not
be reduced by the provision of, any applicable Continuation Coverage;



                        (iii)       “Flight Privileges” shall mean flight
privileges on each airline operated by Company, ExpressJet, Continental or any
of their respective affiliates or any successor or successors thereto (the
“System”), consisting of space available flight passes for Executive and
Executive’s eligible family members(as such eligibility was in effect on
November 1, 2007), a Universal Air Travel Plan (UATP) card (or, in the event of
discontinuance of the UATP program, a similar charge card permitting the
purchase of air travel through direct billing to Company, Continental,
ExpressJet or any successor or successors thereto (a “Similar Card”)) in
Executive’s name for charging on an annual basis up to the applicable Annual
Travel Limit (as hereinafter defined) with respect to such year in value (valued
identically to the calculation of imputed income resulting from such flight
privileges described below) of flights (in any fare class) on the System for
Executive, Executive’s spouse, Executive’s family and significant others as
determined by Executive, and payment by Company to Executive (while an officer
of Company) of an annual amount (not to exceed in any year the Annual Gross Up
Limit (as hereinafter defined) with respect to such year) sufficient to pay, on
an after-tax basis (i.e., after the payment by Executive of all taxes on such
amount), the U.S. federal, state and local income taxes on imputed income
resulting from such flights (such imputed income to be calculated during the
term of such Flight Privileges at the lowest published or unpublished fare
(i.e., 21-day advance purchase coach fare, lowest negotiated consolidator net
fare, or other lowest available fare) for the applicable itinerary (or similar
flights on or around the date of such flight), regardless of the actual fare
class booked or flown, or as otherwise required by law), or such other valuation
methodology as may be adopted by Company or Continental with respect to their
valuation of UATP benefits generally or resulting from any other flight
privileges extended to Executive as a result of Executive’s service as an
executive of Company; provided, however, that the term “Flight Privileges” shall
not include (A) space-available flight passes on Continental or any airline
operated by Continental or any successor or successors thereto after the first
to occur of (1) the date Executive’s employment with Company and its affiliates
terminates for any reason whatsoever or (2) the  Exclusivity Ending Date (as
such term is defined in that certain Employee Benefits Separation Agreement by
and among Continental, Company, ExpressJet Airlines, Inc. and XJT Holdings, Inc.
dated as of April 17, 2002), or (B) a UATP card (or Similar Card) issued by or
used to charge flights on Continental or any airline operated by Continental or
any successor or successors thereto after the first to occur of (1) the date
Executive’s employment with Company and its affiliates terminates for any reason
whatsoever or (2) the last day of the Capacity Purchase Period (as such term is
defined in such Employee Benefits Separation Agreement);

--------------------------------------------------------------------------------

                        (iv)       “Involuntary Termination” shall mean any
termination by Company of Executive’s employment with Company for any reason
other than those reasons encompassed by paragraphs 4.1(i), (ii), (iii) or (iv);



                        (v)        “Monthly Severance Amount” shall mean an
amount equal to one-twelfth of Executive’s annual base salary pursuant to
paragraph 3.1 in effect immediately prior to the termination of Executive’s
employment;



                        (vi)       “Outplacement Services” shall mean
outplacement services whereby the Company receives a substantial business
benefit by promoting a positive corporate image and maintaining corporate
morale,at Company’s cost and for a period of twelve months beginning on the date
of Executive’s termination of employment, to be rendered by an agency selected
by Executive and approved by the Board of Directors or the Human Resources
Committee (with such approval not to be unreasonably withheld); and



                        (vii)      “Severance Period” shall mean the period
commencing on the date of Executive’s termination of employment and continuing
for twenty-four months.



            As used for purposes of Flight Privileges, with respect to any year,
“Annual Travel Limit” shall mean an amount (initially $45,235) granted annually
(on a calendar-year basis and effective January 1 of each year) by Continental
to Executive (such amount to be the same as that granted annually to officers of
Continental who are Vice Presidents of Continental, but no less than the amount
granted with respect to Executive for the flight benefits program year 2008;
provided that if Flight Privileges are provided to Executive pursuant to this
Agreement after Executive’s termination of employment, then each annual grant
for a calendar year beginning after such termination of employment shall,
subject to the remaining provision of this subparagraph be, in an amount equal
to the amount of the annual grant Executive received for the year in which such
termination of employment occurred, which amount shall be adjusted automatically
upon any change in the valuation methodology for imputed income from flights (as
compared with the valuation methodology for imputed income from flights used by
Company as of November 1, 2007), so as to preserve the benefit of $45,235
annually of flights relative to the valuations resulting from the valuation
methodology used by Company as of November 1, 2007 (e.g., if a change in the
valuation methodology results, on average, in such flights being valued 15%
higher than the valuation that would result using the valuation methodology used
by Company as of November 1, 2007, then the Annual Travel Limit would be
increased by 15% to $52,020).  In determining any adjustment, Company shall be
entitled to rely on a good faith calculation performed by its independent
auditors based on a statistically significant random sampling of flight
valuations compared with the applicable prior valuations of identical flights,
which calculation will be provided to Executive upon request.  Company will
promptly notify Executive in writing of any adjustments to the Annual Travel
Limit described in this paragraph.  Any portion of the Annual Travel Limit

--------------------------------------------------------------------------------


that remains unused at the end of the calendar year for which it was awarded
shall expire and be of no further use or value.



            As used for purposes of Flight Privileges, with respect to any year,
the term “Annual Gross Up Limit” shall mean an amount (initially $24,357)
granted annually (on a calendar-year basis and effective January 1 of each year)
by Company to Executive (such amount to be the same for each officer of Company
within an officer category and no less than the amount granted with respect to
Executive for the flight benefits program year 2008), which amount shall be
adjusted automatically upon any change in the valuation methodology for imputed
income from flights (as compared with the valuation methodology for imputed
income from flights used by Company as of November 1, 2007), so as to preserve
the benefit of $24,357 annually of tax gross up relative to the valuations
resulting from the valuation methodology used by Company as of November 1, 2007
(e.g., if a change in the valuation methodology results, on average, in flights
being valued 15% higher than the valuation that would result using the valuation
methodology used by Company as of November 1, 2007, then the Annual Gross Up
Limit would be increased by 15% to $28,011).  In determining any adjustment,
Company shall be entitled to rely on a good faith calculation performed by its
independent auditors based on a statistically significant random sampling of
flight valuations compared with the applicable prior valuations of identical
flights, which calculation will be provided to Executive upon request.  Company
will promptly notify Executive in writing of any adjustments to the Annual Gross
Up Limit described in this paragraph.  Subject to the Annual Gross Up Limit, the
amount of the annual gross up to be paid to Executive shall be paid no later
than January 31 of the calendar year following the calendar year for which it
was awarded.  Any portion of the Annual Gross Up Limit that remains unused at
the end of the calendar year for which it was awarded shall expire and be of no
further use or value.  In the event Executive’s Flight Privileges no longer
extend to airlines operated by Continental or its affiliates, the Annual Travel
Limit and the Annual Gross Up Limit, as defined above and as the same may have
been adjusted prior to such time as contemplated herein, shall each be reduced
by 50 percent and shall thereafter continue in effect and shall be adjusted from
time to time as contemplated in the foregoing paragraphs.



            As used for purposes of tax reporting of Flight Privileges, a year
may consist of twelve consecutive months other than a calendar year, it being
Company’s practice as of the date hereof for purposes of Flight Privileges for a
year to commence on November 1 and end on the following October 31 (for example,
the twelve-month period from November 1, 2007 to October 31, 2008 is considered
the year 2008 for purposes of Flight Privileges).

--------------------------------------------------------------------------------


            As used for purposes of Flight Privileges, the term “affiliates”
when used with respect to Company, means any entity controlled by, controlling,
or under common control with Company.  For these purposes control of an entity
shall require the direct or indirect ownership of a majority of the outstanding
capital stock or other voting interests of such entity. For purposes of Flight
Privileges, however, Continental and Company shall not be deemed affiliates.



            No tickets issued on the System in connection with the Flight
Privileges may be purchased other than directly from Company, Continental,
ExpressJet or their respective successor or successors (i.e., no travel agent or
other fee or commission based distributor may be used), nor may any such tickets
be sold or transferred by Executive or any other person, nor may any such
tickets be used by any person other than the person in whose name the ticket is
issued.  Executive agrees that, after receipt of an invoice or other accounting
statement therefor, he will promptly (and in any event within 45 days after
receipt of such invoice or other accounting statement) reimburse Company,
Continental or ExpressJet, as appropriate, for all charges on his UATP card (or
Similar Card) that are not for flights on the System and that are not otherwise
reimbursable to Executive under the applicable policies of Company for
reimbursement of business expenses of officers of Company , or which are for
tickets in excess of the applicable Annual Travel Limit.  Executive agrees that
the credit availability under Executive’s UATP card (or Similar Card) may be
suspended if Executive does not timely reimburse Company, [Continental] or
ExpressJet, as appropriate, as described in the foregoing sentence or if
Executive exceeds the applicable Annual Travel Limit with respect to a year;
provided, that, immediately upon Company’s, Continental’s or ExpressJet’s, as
appropriate, receipt of Executive’s reimbursement in full (or, in the case of
exceeding the applicable Annual Travel Limit, beginning the next following year
and after such reimbursement), the credit availability under Executive’s UATP
card (or Similar Card) will be restored.



            The sole cost to Executive of flights on the System pursuant to use
of Executive’s Flight Privileges will be the imputed income with respect to
flights on the System charged on Executive’s UATP card (or Similar Card),
calculated throughout the term of Executive’s Flight Privileges at the lowest
published or unpublished fare (i.e., 21-day advance purchase coach fare, lowest
negotiated consolidator net fare or other lowest available fare) for the
applicable itinerary (or similar flights on or around the date of such flight),
regardless of the actual fare class booked or flown, or as otherwise required by
law, and reported to Executive as required by applicable law.  With respect to
any period for which Company is obligated to provide the tax gross up described
above, Executive will provide to Company, upon request, a calculation or other
evidence of Executive’s marginal tax rate sufficient to permit Company to
calculate accurately the amount to be paid to Executive.

--------------------------------------------------------------------------------




            Executive will be issued a UATP card (or Similar Card) and an
appropriate flight pass identification card, each valid at all times during the
term of Executive’s Flight Privileges.



            Flight Privileges are intended to be used solely for personal
reasons and may not be used for business purposes. Accordingly, notwithstanding
any provision herein to the contrary, credit availability on Executive’s UATP
card (or any Similar Card) may be suspended, and Executive’s UATP card (or any
Similar Card) may be revoked or cancelled, if Executive’s UATP card (or any
Similar Card) is used for business purposes and, after receiving written notice
from the Company to cease such usage, Executive again uses his UATP card (or any
Similar Card) for any business purpose (other than as described above).  The
parties agree that the Company’s and ExpressJet’s obligations regarding Flight
Privileges extend to the System.



            5.5       Code Section 280G Provisions.  Notwithstanding any other
provision of this Agreement, if by reason of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) any payment or benefit received or
to be received by Executive in connection with a Change in Control or the
termination of Executive’s employment (whether payable pursuant to the terms of
this Agreement (“Contract Payments”) or any other plan, arrangements or
agreement with Company or an Affiliate (as defined below) (collectively with the
Contract Payments, “Total Payments”)) would not be deductible (in whole or part)
by Company, an Affiliate or other person making such payment or providing such
benefit, then the Contract Payments shall be reduced (to zero if necessary)
until no portion of the Total Payments is not deductible by reason of Section
280G of the Code; provided, however, that no such reduction shall be made unless
the net after-tax benefit to Executive shall, after such reduction, exceed the
net after-tax benefit received by Executive if no such reduction had been made
and provided that if any reduction is required, the Contract Payments (that
constitute “parachute payments” within the meaning of Section 280G of the Code)
with the latest payment date shall be reduced first.  The foregoing
determination and all determinations under this Section 5.5 shall be made by the
Accountants (as defined below).  For purposes of this section, "net after-tax
benefit" shall mean (i) the Total Payments that would constitute "parachute
payments" within the meaning of Section 280G of the Code, less (ii) the amount
of all federal, state and local income taxes payable with respect to such
payments calculated at the maximum marginal income tax rate for each year in
which the foregoing shall be paid to Executive (based on the rate in effect for
such year as set forth in the Code as in effect at the time of the first payment
of the foregoing), less (iii) the amount of excise taxes imposed with respect to
the payments and benefits described in (i) above by Section 4999 of the Code. 
For purposes of the foregoing determinations, (a) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have effectively
waived in writing prior to the date of payment of the Severance Payment shall be
taken into account; (b) no portion of the Total Payments shall be taken into
account which in the opinion of the Accountants does not constitute a “parachute
payment” within the

--------------------------------------------------------------------------------


meaning of Section 280G(b)(2) of the Code (without regard to subsection (A)(ii)
thereof); (c) the Contract Payments shall be reduced only to the extent
necessary so that the Total Payments in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code, in the opinion of the Accountants;  and (d) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Accountants in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.  For purposes of this
Section 5.5, the term “Affiliate” means Company’s successors, any person whose
actions result in a Change in Control or any corporation affiliated (or which,
as a result of the completion of the transactions causing a Change in Control
shall become affiliated) with Company within the meaning of Section 1504 of the
Code and “Accountants” shall mean Company’s independent certified public
accountants serving immediately prior to the Change in Control, unless the
Accountants are also serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, in which case Company shall appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accountants hereunder).  For purposes of making the determinations and
calculations required herein, the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code, provided that the Accountant's determinations must be made on the
basis of  "substantial authority" (within the meaning of Section 6662 of the
Code).  All fees and expenses of the Accountants shall be borne solely by
Company.



            5.6       Code Section 409A Provisions.  Notwithstanding any other
provision of this Agreement, the following provisions shall apply:



                        (i)         Executive shall be considered to have
terminated employment with Company only when Executive incurs a “separation from
service” with respect to the Company within the meaning of Section
409A(a)(2)(A)(i) of the Code and applicable administrative guidance issued
thereunder;



                        (ii)        to the extent that Executive is a specified
employee, as defined in Treas. Reg. 1.409A-1(i), and any stock of Company or of
any affiliate is publicly traded on an established securities market or
otherwise, no payment or benefit that is subject to Section 409A of the Code
shall be made under this Agreement on account of Executive’s separation from
service with Company within the meaning of Section 409A(a)(2)(A)(i) of the Code
before the date that is the first day of the seventh month beginning after the
date of Executive’s separation from service (or, if earlier, the date of death
of Executive or any other date permitted under Section 409A of the Code).  The
foregoing delay shall not apply to any payment or benefit hereunder (such as the

--------------------------------------------------------------------------------


Monthly Severance Amount) if, pursuant to Treas. Reg. 1.409A-1(b)(9)(iii), such
payment or benefit to be received by Executive hereunder due to an involuntary
separation from service does not exceed two times the lesser of the Executive’s
annual salary or the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code in the year in which
the Executive has a separation from service and that is paid no later than the
last day of the second year following the year in which the separation from
service occurs;



                        (iii)       to the extent that any reimbursement is
received or to be received by Executive, such reimbursements shall be
administered consistent with the following additional requirements as set forth
in Treas. Reg. 1.409A-3(i)(1)(iv):  (1) Executive’s eligibility for benefits in
one year will not affect Executive’s eligibility for benefits in any other year,
(2) any reimbursement of eligible expenses will be made on or before the last
day of the year following the year in which the expense was incurred, and (3)
Executive’s right to benefits is not subject to liquidation or exchange for
another benefit; and



                        (iv)       to the extent that any payment or benefit to
be received by Executive hereunder is to be offset hereunder (by way of example,
pursuant to paragraph 5.1 whereby the Company may set off any amounts owed by
Executive to Company against any obligation to pay the Monthly Severance
Amount), such offset may occur only if it would not result in an impermissible
acceleration or deferral under Section 409A of the Code.



ARTICLE VI:  MISCELLANEOUS



            6.1       Notices.   For purposes of this Agreement, notices and all
other communications provided for herein shall be in writing and shall be deemed
to have been duly given when personally delivered or when mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



If to Company to:                ExpressJet Holdings, Inc.
                                                700 N. Sam Houston Parkway West,
Suite 200
                                                Houston, Texas  77067
                                                Attention:  Chief Executive
Officer


If to Executive to:                Scott R. Peterson
                                                8313 Winningham Lane
                                                Houston, Texas 77055


or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

--------------------------------------------------------------------------------




            6.2       Applicable Law. This contract is entered into under, and
shall be governed for all purposes by, the laws of the state of Texas.



            6.3       No Waiver.  No failure by either party hereto at any time
to give notice to any breach by the other party of, or to require compliance
with, any condition or provision of this Agreement shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.



            6.4       Severability.  If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.



            6.5       Counterparts.   This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same agreement.



            6.6       Withholding of Taxes and Other Employee Deductions.  
Company and its affiliates may withhold from any benefits and payment made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to Company’s  employees generally.



            6.7       Headings; Affiliates.   The paragraph headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.  Except as otherwise provided herein, for purposes of this Agreement,
the term “affiliate,” as applied to an entity (the “First Entity”), means an
entity who directly, or indirectly through one or more intermediaries, is
controlled by, is controlling, or is under common control with the First Entity.



            6.8       Gender and Plurals.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.



            6.9       Successors.  This Agreement shall be binding upon and
inure to the benefit of Company and its successors, and in each case “successor”
shall include, without limitation, any person, association, or entity which may
hereafter acquire or succeed to all or substantially all of the business or
assets of Company by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise.  Except as provided in the preceding sentence, this
Agreement, and the rights and obligations of the parties hereunder, are personal
and neither this Agreement, nor any right, benefit or obligation of any party
hereto, shall be subject to voluntary or involuntary assignment, alienation or
transfer, whether by operation of law or otherwise, without the prior written
consent of the other parties.

--------------------------------------------------------------------------------




            6.10    Effect of Termination.  Termination of the employment
relationship under this Agreement shall not affect any right or obligation of
any party which is accrued or vested prior to or upon such termination.



            6.11    Entire Agreement.  Except as provided in (i) the benefits,
plans, and programs referenced in paragraph 3.3 and any awards under Company’s
stock incentive plans, management bonus program or similar plans or programs
adopted by Company or ExpressJet after the Effective Date and (ii) separate
agreements (if any) governing Executive’s Flight Privileges relating to other
airlines, this Agreement, as of the Effective Date, will constitute the entire
agreement of the parties with regard to the subject matter hereof, and will
contain all the covenants, promises, representations, warranties and agreements
between the parties with respect to employment of Executive by Company.  Any
modification of this Agreement shall be effective only if it is in writing and
signed by the party to be charged.



            6.12    Deemed Resignations.  Any termination of Executive’s
employment shall constitute an automatic resignation of Executive as an officer
of Company and each affiliate of Company, and an automatic resignation of
Executive from the Board of Directors (if applicable) and from the board of
directors of any affiliate of Company and from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which Company or any affiliate holds an equity interest and with respect to
which board or similar governing body Executive serves as Company’s or such
affiliate’s designee or other representative.



            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the 10th day of April, 2008, to be effective as of the Effective Date.



ExpressJet Holdings, Inc.

By:                                                                  
James B. Ream
President and Chief Executive Officer


“Executive”


___________________________________
Scott R. Peterson

--------------------------------------------------------------------------------